DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendments
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephonic interview/email exchange with Melanie R. Grover (USPTO Registration No. 63,599) on or about August 22, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:		
generating a first user interface for receiving an electronic prescription for a patient from a health care provider;
receiving, via the first user interface, the electronic prescription for a prescribed substance; and
responsive to receiving the electronic prescription: 
obtaining adherence data for the patient,
identifying, from a database of supplemental programs, supplemental programs associated with the prescribed substance, the identified supplemental programs being associated with at least one rule relating to adherence data that is met by the adherence data for the patient, the supplemental programs having been determined to result in a highest increase in adherence for the prescribed substance, 
responsive to identifying the supplemental programs, generating a second user interface that presents the supplemental programs for selection by the health care provider, and
responsive to receiving selection of at least one of the supplemental programs in the second user interface, providing the supplemental programs to the patient.

2.	(Currently Amended) The method of claim 1, wherein the supplemental programs are determined to result in the highest increase in adherence for the prescribed substance by:
including the supplemental programs cohort group, the program cohort group being for the prescribed substance; 
tracking medical history data of electronic prescriptions activated in connection with the program cohort group, each electronic prescription of the electronic prescriptions being assigned to one of; and
determining that the cohort for the supplemental programs based on the medical history data.

3.	(Previously Presented) The method of claim 2, wherein the at least one rule is associated with the program cohort group.

4.	(Previously Presented) The method of claim 1, wherein the at least one rule relates to a persistency range and the adherence data includes a persistency rate for the patient that is compared with the persistency range.

5.	(Previously Presented) The method of claim 1, wherein the at least one rule relates to a minimum persistency rate and the adherence data includes a persistency rate for the patient that is compared against the minimum persistency rate.

6.	(Previously Presented) The method of claim 1, wherein the at least one rule relates to a first fill compliance rate and the adherence data for the patient includes a first fill rate for the patient that is compared against the first fill compliance rate.

7.	(Previously Presented) The method of claim 1, wherein the database of supplemental programs associates one or more rules with a supplemental program, the at least one rule relating to adherence data being one of the one or more rules.

8.	(Previously Presented) The method of claim 7, wherein the one or more rules include:
a minimum predetermined time period that the patient has been prescribed the prescribed substance;
a first fill rate;
a persistency rate;
a patient age;
a disease state; or
a general adherence history.

9.	(Currently Amended) The method of claim 1, wherein the at least one rule relates to an adherence ratio range with respect to the prescribed substance, wherein the

10.	(Previously Presented) The method of claim 1, wherein the adherence data for the patient is collected from a payor and/or a pharmacy system.

11.	(Previously Presented) The method of claim 1, wherein providing the supplemental programs includes:
retrieving, from one or more databases, a first set of delivery modes that are available for the patient associated with the electronic prescription;
retrieving, from the one or more databases, a second set of delivery modes that are associated with each supplemental program;
comparing the first set of delivery modes and the second set of delivery modes to identify a list of common delivery modes that are available for the patient and associated with one or more supplemental programs; and
presenting the one or more supplemental programs with the list of common delivery modes for selection and acceptance.

12.	(Previously Presented) The method of claim 1, wherein the adherence data for the patient includes data from which to determine: for each prescription of one or more prescriptions:
a number of refills for the prescription;
a prescription start date for the prescription;
a prescription stop date for the prescription;
information relating to whether the patient picked up the prescription,
a number of refills that the patient filled for the prescription, and
a time frame between refills in comparison to a duration of the prescription.

13.	(Currently Amended) A system comprising:
at least one processor; and
memory storing instructions that, when executed by the at least one processor, cause the system to provide a user interface configured to:
receive an electronic prescription of a prescribed substance for a patient from a health care provider;
display a persistency rate for the patient,
determine that the persistency rate for the patient satisfies a rule relating to adherence data; and
responsive to determining that the persistency rate for the patient satisfies the rule:
present supplemental programs for selection by the health care provider, the supplemental programs having been determined to result in a highest increase in adherence for the prescribed substance and 
responsive to receiving selection of at least one of the supplemental programs, providing the at least one selected supplemental program to the patient.

14.	(Previously Presented) The system of claim 13, wherein the persistency rate includes a persistency rate for the prescribed substance and a persistency rate for the patient that includes any previously prescribed substance.

15.	(Previously Presented) The system of claim 14, wherein the rule includes a minimum persistency rate and the rule is satisfied when the persistency rate for the prescribed substance falls below the minimum persistency rate or when the persistency rate for the patient falls below the minimum persistency rate.

16.	(Previously Presented) The system of claim 13, wherein the persistency rate includes a persistency rate for the prescribed substance and the rule includes a range and the rule is satisfied when the persistency rate for the prescribed substance falls within the range.

17.	(Previously Presented) The system of claim 13, wherein the persistency rate includes a persistency rate for the patient that includes any previously prescribed substances and the rule includes a range and the rule is satisfied when the persistency rate for the patient falls within the range.

18.	(Previously Presented) The system of claim 13, wherein the persistency rate is obtained at least partially using data from one or more pharmacy systems or one or more payor systems.

19.	(Previously Presented) The system of claim 13, wherein the user interface is further configured to:
display, for the at least one supplemental program selected, at least two delivery modes; and
receive selection of a delivery mode of the at least two delivery modes,
wherein providing the at least one selected supplemental program is performed using the selected delivery mode.

20.	(Currently Amended) The system of claim 13, wherein the supplemental programs are determined to result in the highest increase in adherence for the prescribed substance by:
including the supplemental programs cohort group, the program cohort group being for the prescribed substance; 
tracking medical history data of electronic prescriptions activated in connection with the program cohort group, each electronic prescription of the electronic prescriptions being assigned to one of the program cohort group; and 
determining that the cohort for the supplemental programs  based on the medical history data.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method comprising: generating a first user interface for receiving an electronic prescription for a patient from a health care provider; receiving, via the first user interface, the electronic prescription for a prescribed substance; and responsive to receiving the electronic prescription: obtaining adherence data for the patient, identifying, from a database of supplemental programs, supplemental programs associated with the prescribed substance, the identified supplemental programs being associated with at least one rule relating to adherence data that is met by the adherence data for the patient, the supplemental programs having been determined to result in a highest increase in adherence for the prescribed substance, responsive to identifying the supplemental programs, generating a second user interface that presents the supplemental programs for selection by the health care provider, and responsive to receiving selection of at least one of the supplemental programs in the second user interface, providing the supplemental programs to the patient, in independent claim 1, and system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the system to provide a user interface configured to: receive an electronic prescription of a prescribed substance for a patient from a health care provider; display a persistency rate for the patient, determine that the persistency rate for the patient satisfies a rule relating to adherence data; and responsive to determining that the persistency rate for the patient satisfies the rule: present supplemental programs for selection by the health care provider, the supplemental programs having been determined to result in a highest increase in adherence for the prescribed substance and associated with the prescribed substance in a database of supplemental programs, and responsive to receiving selection of at least one of the supplemental programs, providing the at least one selected supplemental program to the patient, in independent claim 13, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Camarda, et al. (US 6,578,003 B1).  Camarda discloses a method and apparatus for improving patient compliance with prescriptions utilizes computer terminals to convert prescription information into electronic form as records for each patient. Each such patient record includes information about the patient from the prescription and the prescription itself. In addition, demographic information about the patient is obtained from other commercial databases and added to the patient record. Then a regression analysis is run on the patient records using the various data elements versus the compliance of the patient with the prescription to determine the relative importance of each variable in the prediction. The analysis is used to segregate the patients into demographic clusters and to associate champion intervention messages with each cluster. When a patient's prescription is entered in the system thereafter, the model is used to associate the patient with a cluster and to direct the champion message to that patient. Further, a regression analysis may be run on the patient data to create a model of likelihood of prescription compliance in general by the patient. The result is a probability equation that allows a score to be assigned to each record. Based on this score, the patients most likely to fail to comply with their prescription are sent the champion interventions. As new challenge interventions messages are created additional information is gathered and the regression analysis is re-run. If the challenge message is more successful, it is substituted as the new. champion message. The results of these interventions are recorded and appended to the related patient record (abstract).  Camarda however fails to teach or a method comprising: generating a first user interface for receiving an electronic prescription for a patient from a health care provider; receiving, via the first user interface, the electronic prescription for a prescribed substance; and responsive to receiving the electronic prescription: obtaining adherence data for the patient, identifying, from a database of supplemental programs, supplemental programs associated with the prescribed substance, the identified supplemental programs being associated with at least one rule relating to adherence data that is met by the adherence data for the patient, the supplemental programs having been determined to result in a highest increase in adherence for the prescribed substance, responsive to identifying the supplemental programs, generating a second user interface that presents the supplemental programs for selection by the health care provider, and responsive to receiving selection of at least one of the supplemental programs in the second user interface, providing the supplemental programs to the patient, in independent claim 1, and system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the system to provide a user interface configured to: receive an electronic prescription of a prescribed substance for a patient from a health care provider; display a persistency rate for the patient, determine that the persistency rate for the patient satisfies a rule relating to adherence data; and responsive to determining that the persistency rate for the patient satisfies the rule: present supplemental programs for selection by the health care provider, the supplemental programs having been determined to result in a highest increase in adherence for the prescribed substance and associated with the prescribed substance in a database of supplemental programs, and responsive to receiving selection of at least one of the supplemental programs, providing the at least one selected supplemental program to the patient, in independent claim 13.  Moreover, the missing claimed elements from Camarda are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Camarda disclosure because it is not an obvious variation of Camarda to determine the supplemental programs that are providing the highest increase in patient adherence, presenting those supplemental programs to a health care provider, and receiving selection of one of those supplemental programs.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method comprising: generating a first user interface for receiving an electronic prescription for a patient from a health care provider; receiving, via the first user interface, the electronic prescription for a prescribed substance; and responsive to receiving the electronic prescription: obtaining adherence data for the patient, identifying, from a database of supplemental programs, supplemental programs associated with the prescribed substance, the identified supplemental programs being associated with at least one rule relating to adherence data that is met by the adherence data for the patient, the supplemental programs having been determined to result in a highest increase in adherence for the prescribed substance, responsive to identifying the supplemental programs, generating a second user interface that presents the supplemental programs for selection by the health care provider, and responsive to receiving selection of at least one of the supplemental programs in the second user interface, providing the supplemental programs to the patient, in independent claim 1, and system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the system to provide a user interface configured to: receive an electronic prescription of a prescribed substance for a patient from a health care provider; display a persistency rate for the patient, determine that the persistency rate for the patient satisfies a rule relating to adherence data; and responsive to determining that the persistency rate for the patient satisfies the rule: present supplemental programs for selection by the health care provider, the supplemental programs having been determined to result in a highest increase in adherence for the prescribed substance and associated with the prescribed substance in a database of supplemental programs, and responsive to receiving selection of at least one of the supplemental programs, providing the at least one selected supplemental program to the patient, in independent claim 13, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626